 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Piqua Call Publishing Co., Inc. and TeamstersLocal 957, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 8-CA-10632July 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon a charge and amended charge filed onDecember 2, 1976, and January 6, 1977, respectively,by Teamsters Local 957, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on The Piqua Call Publish-ing Co., Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued acomplaint and notice of hearing on January 11, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 29,1976, following a Board election in Case 8-RC-10414, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about November 18, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On January 18, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint and by incorporating by referenceits statement of position of January 4, 1977, to theRegion.On April 5, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On April 11, 1977, the Respondent filed amemorandum in opposition to the Motion forSummary Judgment, incorporating by reference itsi Official notice is taken of the record in the representation proceeding,Case 8-RC-10414, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);231 NLRB No. 2answer and statement of position. Subsequently, onApril 19, 1977, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, attaching as exhibits its statement of position,answer, and memorandum in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for SummaryJudgment2In its answer to the complaint, memorandum inopposition to the Motion for Summary Judgment,and response to the Notice To Show Cause,Respondent, in substance, (1) attacks the validity ofthe Union's certification because of its electionobjections filed in the underlying representationcase; (2) contends that the Union is not qualified toact as the collective-bargaining representative be-cause of its invidious racial discrimination; and (3)asserts that there are substantial and material issuesof fact, requiring a hearing with respect to itsobjections and the Union's qualifications as abargaining representative. Counsel for the GeneralCounsel, on the other hand, argues that there are nolitigable matters warranting a hearing because theissues concerning the Union's certification werelitigated and determined in the underlying represen-tation case while those concerning the Union'squalifications to act as a bargaining representativeare improperly raised in the instant proceeding. Weagree with the General Counsel.Review of the record herein, including that in therepresentation proceeding, Case 8-RC-10414, showsthat the Union, by a vote of II to 0 with nochallenged ballots, won the election conducted onJune 24, 1976, pursuant to a Stipulation for Certifica-tion Upon Consent Election. Respondent filed timelyobjections to the election alleging, in substance, that(I) the evening before the election, a "straw" votewas held among the voting unit members concerninga possible unanimous vote; (2) the Union advisedvoting unit members that union membership wouldassist in resisting entry of blacks into unit jobs; (3)Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 We find without merit Respondent's contention that, regardless of themerits, the Board should overrule and not consider the motion because ithad been mailed late, only 25 days before the date set for hearing and longafter January 1 I, 1977, when the complaint issued.2 THE PIQUA CALL PUBLISHING CO.the Union promised to waive initiation fees and limitdues to $10 per month, the total amount of duespayable until a labor agreement was executed; (4) theconduct alleged in the aforesaid objections createdan atmosphere rendering improbable a free election;and (5) the circumstances asserted in Objection 2raised a material issue as to whether the Union,because of "invidious racial discrimination," wasdisqualified from being certified as the employees'bargaining representative. After investigation, theRegional Director issued, on June 13, 1976, hisreport on objections in which he concluded thatRespondent's objections did not raise substantial ormaterial issues of fact or law with respect to theelection and that they were without merit. Accord-ingly, he recommended that they be overruled andthe Union certified. Respondent filed timely excep-tions and a supporting brief with attached affidavitsreiterating its objections and contentions and re-questing a hearing on the substantial questions as tothe validity of the election. On October 29, 1976, theBoard, after reviewing the record in the light ofRespondent's exceptions and brief, adopted theRegional Director's findings and recommendationsand certified the Union.In the instant proceeding, Respondent has attempt-ed to raise issues that were or could have beenlitigated in the underlying representation case andthis it may not do. Although the issue of the Union'sdisqualification to act as a certified bargainingrepresentative of employees because of invidiousracial discrimination appears to have been raised andresolved in the underlying representation case, in anyevent, we also note that the Board has recentlydecided that issues involving alleged invidiousdiscrimination by a labor organization should beconsidered in an adversary proceeding and must beadjudicated under Section 8(b) of the Act and not asa defense to an 8(a)(5) proceeding or in a representa-tion proceeding.3Accordingly, we agree with counselfor the General Counsel that Respondent's allega-tions of invidious discrimination on the part of theUnion are not properly raised herein.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege:' Handy Andy, Inc., 228 NLRB 447, 453, fn. 55 (1977).4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).that any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation with a place ofbusiness in Piqua, Ohio, where it is engaged in thepublication and distribution of a daily newspaper.Annually, it derives gross revenues in excess of$200,000 and carries advertising for nationally soldproducts purchased by national advertising agenciesvalued in excess of $90,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local 957, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.II111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All newsroom editorial employees, excludingall production and maintenance employees, officeclerical employees, professional employees,guards, and the managing editor supervisor, allother supervisors as defined in the Act, and allother employees.2. The certificationOn May 20, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 8, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 29, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 9, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 18, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceNovember 18, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Piqua Call Publishing Co., Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Teamsters Local 957, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All newsroom editorial employees, excludingall production and maintenance employees, officeclerical employees, professional employees, guards,and the managing editor supervisor, all othersupervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since October 29, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 18, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.4 THE PIQUA CALL PUBLISHING CO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,The Piqua Call Publishing Co., Inc., Piqua, Ohio, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters Local 957,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All newsroom editorial employees, excludingall production and maintenance employees, officeclerical employees, professional employees,guards, and the managing editor supervisor, allother supervisors as defined in the Act, and allother employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Piqua, Ohio, place of business copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters Local 957, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All newsroom editorial employees, ex-cluding all production and maintenanceemployees, office clerical employees, profes-sional employees, guards, and the managingeditor supervisor, all other supervisors asdefined in the Act, and all other employees.THE PIQUA CALLPUBLISHING Co., INC.5